Citation Nr: 0919108	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for spondylosis (claimed as 
residuals of a back injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from September 1954 to August 
1957.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, which denied service connection for 
spondylosis.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Veteran stated that he injured his back twice 
during service.  The first back injury occurred when the 
Veteran was moving boxes of grenades during the spring or 
summer of 1956.  The Veteran went on sick call for this 
injury.  The second time that the Veteran injured his back 
was when he was helping unload a truck at the chow hall in 
August 1957.  Since this was the day before his last day of 
service, the Veteran did not go to sick call or otherwise 
report the injury.  

The record reflects that the National Personnel Records 
Center (NPRC) has indicated that service treatment records 
pertaining to the Veteran, if in their possession, were 
likely destroyed in a fire at their storage facility in 1973.  
After the Veteran completed a NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data), the NPRC 
again searched for pertinent records and indicated that a 
search of active duty inpatient clinical records for back 
injuries from May 1, 1956 to September 1, 1956 at Strasberg, 
Oberstein, Germany had been conducted, but that no records 
were found.  It was also indicated that they were unable to 
identify "Strasberg, Oberstein, Germany."  

However, in the earlier response from the NPRC it was 
indicated that if the Veteran were able to provide the nature 
of the injury, his unit and the approximate month and year of 
the injury, that a search of Sick and/or Morning Reports 
could be made.  And while the Veteran did not provide that 
information to the RO to permit such a search, the Veteran 
did testify at his hearing before the BVA that the injury 
occurred in spring or summer 1956 and that he was assigned to 
the 561st Quartermaster Company while in Germany.  As such, 
the Board if of the opinion that an additional search for 
records should be attempted.

The record also reflects that the first medical evidence of 
back pain in the record is from 2001.  However the Veteran 
testified that he received post service treatment for his 
back in Montana, Denver, and Arkansas.  While the Veteran 
indicated that the records of treatment he received in 
Montana are likely unavailable due to the age of the 
physician, it is not clear that records of the other 
treatment the Veteran reports he received following service 
are unavailable.  In addition, a statement dated in September 
2006 from Lance Hager, D.C., it was reported that he had been 
treating the Veteran since July 2000.  However those 
treatment records are not associated with the claims file and 
are clearly relevant to the Veteran's claim.  Consequently, 
the Board finds that the Veteran should be contacted and 
asked to identify all post service treatment for his back, 
and complete authorizations for the release of medical 
records, including those from Dr. Hager, to permit the VA to 
obtain those medical records.

The Veteran has also submitted lay statements from 
individuals who observed him suffering from back problems 
since 1957.  There is no reason shown to doubt the 
credibility of those statements.  Moreover, lay persons are 
competent to state that which they can observe.  See Espiritu 
v. Dervinski, 2 Vet. App. 492 (1992).  Furthermore the 
Veteran has testified that he has experienced back 
symptomatology since the injuries.  Under the circumstances 
presented in this case, the Board finds that a VA medical 
examination and opinion is required.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (holding that VA must 
obtain a nexus opinion when there is competent evidence of a 
current disability, evidence establishing that an injury 
occurred in service; and an indication that the disability of 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability); 
see also 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should request a search 
of Sick and Morning Reports of the 561st 
Quartermaster Company in Germany for 
references to the Veteran from the dates 
of March 1, 1956 to June 30, 1956.

2.  The RO/AMC should contact the 
Veteran and ask him to identify any post 
service treatment for his back and 
request that he complete and return 
authorizations for release of medical 
records to permit the VA to obtain those 
records.  He should be specifically asked 
to complete an authorization for release 
of medical records for treatment he 
received from Lance R. Hager, D.C., 2708 
Commercial Way, Rock Springs, WY 82901.

3.  After the development requested in 
the first two paragraphs has been 
completed, the Veteran should be afforded 
an examination of his back to ascertain 
the nature and etiology of all disorders 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
offer comments and an opinion as to 
whether any currently diagnosed 
spondylosis is related to the injuries 
the Veteran has described as having 
occurred during service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

